Citation Nr: 1235202	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a myeloproliferative disorder (claimed as leukemia), to include as secondary to in-service exposure to hazardous chemicals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from January 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

In July 2012, the Veteran, through her representative, submitted a motion to advance her case on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  The Board denied the motion in August 2012.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a myeloproliferative disorder.  She contends that she developed this disability as a result of exposure to chemicals while assigned to a chemical company in service.

The Board notes that the Veteran is competent to report on the occurrence of lay-observable events in service, such as being exposed to chemicals.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that the Veteran's contentions have been somewhat vague and limited.

The October 1982 separation examination shows that the Veteran was assigned to the 372nd Transportation Company.
VA treatment records dated from February 1996 to April 2009 contain diagnoses of chronic thrombocytosis and myeloproliferative disorder.

As the Veteran's representative correctly notes, personnel records have not been obtained by the RO.  These records may provide additional information concerning the Veteran's military duties and/or exposure to chemicals during service.  On remand, the RO should attempt to obtain the Veteran's personnel records and a copy of her DD Form 214.

Moreover, the Board finds that this case presents certain medical questions which cannot be answered by the Board - including the effect, if any, of the Veteran's purported in-service exposure to chemicals on her development of a myeloproliferative disorder.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999)  (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  An opinion by an appropriately qualified medical professional is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Request all of the Veteran's service personnel records (including her DD 214) for her entire period of active service from January 1979 to December 1982.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2)(2011).  All such available records should be associated with the Veteran's claims file.  

2. Then, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of her myeloproliferative disorder.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All indicated studies or testing should be conducted.  

The examiner should be advised as to the Veteran's competency to report on the occurrence of lay-observable events in service, such as being exposed to chemicals.  The examiner should obtain from the Veteran information regarding the specific chemicals to which she was exposed during service.  Then, the examiner should determine whether it is at least as likely as not, i.e. 50 percent or greater probability, that the Veteran's myeloproliferative disorder had its onset in service or is otherwise related to, or consistent with, her active duty, including her purported chemical exposure during service.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim for service connection for a myeloproliferative disorder (claimed as leukemia), to include as secondary to in-service exposure to hazardous chemicals.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


